Citation Nr: 1816415	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  08-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection a lumbosacral spine disability.

3.  Entitlement to service connection for hearing loss of the right ear.

4.  Entitlement to an initial compensable rating for hearing loss of the left ear.

5.  Entitlement to a rating in excess of 50 percent from February 13, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and December 2003 to April 2005 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned during a videoconference hearing in October 2016.  A copy of the transcript is of record. 

When this case was previously before the Board in February 2017, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In a June 2017 rating decision, the evaluation of PTSD was increased to 50 percent effective February 13, 2009.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for cervical and lumbar disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss of the right ear has been continuous since active service.  

2.  The Veteran's left ear hearing impairment has been no worse than Level I Roman numeral designation.

3.  Since February 13, 2009, the occupational and social impairment from the Veteran's PTSD more nearly approximated deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of the right ear has been met.  38 U.S.C. §§ 1110, 1131(2024); 38 C.F.R. § 3.303, 3.307, 3.309 (2017). 

2.  The criteria for an initial compensable rating for hearing loss of the left ear have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

3.  The criteria for a rating of 70 percent for PTSD from February 13, 2009, but not higher, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in April 2006 and February 2009 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Initial disability rating issues are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159 (b) (3) (i) (2017) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran served on active duty from June 1982 to September 1982; however, these service treatment records are not of record.  In November 2017 the Veteran was notified that these records could not be located and therefore were unavailable for review; all efforts to obtain the needed information were exhausted, and based on these facts, it was determined that further attempts to obtain the records would be futile.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996). 

The Veteran was provided a hearing before the undersigned in October 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in February 2017 to associate a May 2006 VA audiological examination with the electronic claims file, conduct development to secure for association with the record copies of the Veteran's complete service treatment records, to specifically include any records related to his active duty service in 1982, and afford the Veteran VA examinations.  The May 2006 VA audiological examination was associated with the electronic claims file, the RO conducted development to secure for association with the record copies of the Veteran's complete service treatment records, to specifically include any records related to his active duty service in 1982, and he was afforded VA examinations in March 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


	(CONTINUED ON NEXT PAGE)


Service Connection Claim

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Sensorineural hearing loss is considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for this disability on a presumptive basis is to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA examination in March 2017 showed right ear hearing loss per VA regulations.  Accordingly, Hickson element (1) is met.

The Veteran asserts that his hearing loss is related to his in-service work with communication systems in main guard towers that had significant amounts of generators and industrial noise, diesel generators and smaller generators, and shelling (mortar rounds).  The Veteran's DD Form 214 showed that his decorations included that for marksmen (rifle) and sharpshooter (grenade), that he worked in systems operations, and served during the Gulf War.  Accordingly, Hickson element (2) is met.

The Veteran was afforded a VA examination in March 2017 in which he reported that his job was in communications in service and had loud military noise exposure from generators, gunfire, and explosions with intermittent use of hearing protection.  As a civilian, he worked in maintenance at a molding plant from 1982 until 2007 when he retired.  He reported use of hearing protection at his civilian job when required and recreational loud noise exposure from woodworking with use of hearing protection.  The examiner opined that the right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that there were very limited audiometric data from his active duty tour; however, in reviewing two in-service examinations, there were no significant threshold shifts at any test frequency.  The examiner noted that the Veteran reported exposure to civilian loud noise from his occupation and recreational hobby of woodworking.  

The service treatment records include a March 2005 audiogram that shows a reading of 25 decibels at 6000 hertz.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, as to the issue of the etiology of the Veteran's right ear hearing loss, the VA examiner concluded that the disability was not related to service and noted that the Veteran's civilian job and recreational activities involved loud noise exposure.  

With regards to presumptive service connection for right ear hearing loss, the medical evidence does show some degree of hearing loss in the right ear as indicated at the time of the March 2005 audiogram.  The Board finds that the evidence includes credible testimony from the Veteran that the right ear hearing loss started right after he returned from active duty in Iraq.  Thus the Board finds that there is credible evidence of symptoms of right ear hearing loss in service and since service.  At the October 2016 hearing, the Veteran indicated that he was unable to recall when the right ear hearing loss began but indicated that it was just right after he come back from Iraq.  He has indicated that he has had hearing problems since service.  As noted above, the March 2005 audiometric testing shows some degree of hearing loss in the right ear during service.  Resolving any doubt in the Veteran's favor, the Board finds that the current right ear hearing loss started in service and has been continuous since service and presumptive service connection for right ear hearing loss is warranted.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Board notes that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

Legal Criteria and Analysis - Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).  Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

In the present case, the Board notes that the Veteran has been granted service connection for only one ear.  VA regulations require that the non-service-connected ear be rated at Roman Numeral Level I.  See 38 C.F.R. §§ 3.383, 4.85(f).  Service connection for sensorineural hearing loss, left ear, was granted in a March 2007 rating decision with an evaluation of 0 percent effective April 2005.

The Veteran was afforded a VA audiological evaluation in May 2006 in which he reported decreased hearing, difficulty hearing in background noise, and difficulty hearing the television.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
15
15
15
30
45
26

Speech recognition was percent in the left ear was 96.

Applying the values above to Table VI results in a Level I Roman numeral designation (and a level I is assigned to the non-service connected ear).  Application of these designations to Table VII results in a 0 percent rating.  The Board has considered whether a higher rating than 0 percent for is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86; however, the exceptional hearing pattern criteria are not met. 

In the May 2008 formal appeal, the Veteran complained of having trouble hearing when background noise was present, to include difficulty understanding speech especially with talking on the phone.  In May 2008 the Veteran's spouse submitted correspondence in which she stated that she had to setup a different room for the rest of the family to view television as the Veteran had to have the television so loud that it was intolerable for the rest of the family.  She stated that the Veteran could not hear anyone.

The Veteran testified before the undersigned in October 2016 that he had the biggest issue with hearing with background noise.  

In response to the Board's remand, the Veteran was afforded a VA examination in March 2017 in which he reported difficulty understanding conversational speech when background noise was present.  On examination his puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
10
25
25
45
55
38

Speech recognition was 100 percent in the left ear.

Applying the values above to Table VI results in a Level I Roman numeral designation (and a level I is assigned to the non-service connected ear).  Application of these designations to Table VII results in a 0 percent rating.  The Board has considered whether a higher rating than 0 percent is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86; however, the exceptional hearing pattern criteria are not met. 

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the Board finds that the VA examiners sufficiently noted the effects the Veteran's hearing impairment had on his activities, to include difficulty hearing in background noise, difficulty hearing the television, and difficulty understanding conversational speech when background noise was present.

On review of the file, it is evident the criteria for an initial rating in excess of 0 percent under Diagnostic Code 6100 is not met.  Accordingly, entitlement to an initial rating in excess of 0 percent is denied.

Legal Criteria and Analysis - PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2017).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 in reaching a decision regarding the claim for a higher initial rating for PTSD. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  Basically, GAF scores are a snapshot of a person's mental functioning on a particular day.  GAF score and interpretations of the score are important considerations in rating a psychiatric disability but they are not dispositive.  Richard, 9 Vet. App. at 267.

A GAF score of 41 to 50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

Service connection for PTSD was granted in a March 2007 rating decision with an evaluation of 30 percent effective April 2005.  The Veteran filed a claim for an increased rating in February 2009.  As noted above, in a June 2017 rating decision, the evaluation of PTSD was increased to 50 percent effective February 13, 2009.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  

In a statement received in February 2009, the Veteran reported having a lot of problems with his nerves, that he did not like large groups, was having flashbacks, could not sleep with his wife or have anyone around him when he was sleeping.  He also reported that any noise would cause him to wake up, that he got road rage, and did not like being pinned in traffic, making it so that he was afraid to drive.

The Veteran was afforded a VA examination in March 2009 in which he reported being married and having a good relationship with his spouse.  He denied current social relationships, and his activities included watching television and reading.  He denied suicide attempts and a history of violence/assaultiveness.  The examiner noted that this psychomotor activity was lethargic and mood was depressed.  His recent memory was mildly impaired, noting that he could not remember names.  His symptoms also included recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, sleep disturbances, difficulty concentrating, and exaggerated startle response.  The examiner assigned a GAF score of 60 and stated that the Veteran had moderate social and occupational impairment due to PTSD.  The examiner did not find total occupational and social impairment or reduced reliability and product ivy due to PTSD symptoms.  The examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran submitted correspondence in March 2009 in which he noted that he could not stand to be around people of any number, he did not go out of the house except for doctor visits which were extremely hard to do as he had panic attacks daily in which he would become emotional and angry.  He noted marital issues, confusion when listening to others, an inability to focus, lack of drive or interest, and problems remembering things like names.

A coworker submitted correspondence in March 2009, noting that the Veteran had changes in his moods and actions, he had a real problem with loud or sudden noises, he often became very angry and reacted violently towards the one who caused the disruption.  The coworker noted that the Veteran seemed separated from everyone at work, avoided groups, was distraught and emotional quite often, was absent more lately, and had trouble understanding and remembering simple tasks, often forgetting things discussed the day before.  The coworker noted that his verbal skills were not what they had been, there were times when his speech was uninterpretable, and he would constantly repeat things. 

The Veteran was afforded a VA examination in January 2010 in which he reported being married and having a good relationship with his spouse.  He denied current social relationships, and his activities included watching television.  He denied suicide attempts and a history of violence/assaultiveness.  The examiner noted that this psychomotor activity was lethargic, speech was slow, and mood was depressed.  His recent memory was mildly impaired.  His symptoms also included recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, sleep disturbances, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner stated that the Veteran had moderate social and occupational impairment due to PTSD.  The examiner did not find total occupational and social impairment.  The examiner found reduced reliability and product ivy due to PTSD symptoms.

The Veteran stated in his February 2010 notice of disagreement that he had panic attacks more than once a week and his productivity was none.

The Veteran submitted correspondence in May 2010, noting that he was taking medication due to his PTSD, loss of sleep, and dreams.

A VA treatment record in July 2010 showed complaints of hypervigilance, volatility, anhedonia, feeling numbed out often, sleep disturbances, intrusive vivid memories and flashbacks, pervasive sadness, appetite changes, decreased energy, decreased concentration, hyperstartle response, severe anxiety, irritability, isolation and avoidance, problems with recent memory, some expressive and constructional aphasia, and photophobia.  Mental status examination showed indirect eye contact, sad appearance, poor coloring, restricted affect, depressed and volatile mood.  The examiner assigned a GAF score of 45 and noted severe current and ongoing stressors.

The Veteran testified before the undersigned in October 2016 that he had some anger issues and indicated that he had panic attacks, homicidal thoughts, and suicidal thoughts.  He also reported that he did not handle his financial affairs.  He noted his isolation, that people made him nervous, and that he had no social life.

The Veteran was afforded a VA examination in March 2017 in which the examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his marriage was fine, that his wife was very understanding/supportive.  He reported seeing his children quite a bit and had good relationships with them.  He denied social relationships, denied hobbies, and reported sitting around the house and watching television or doing laundry.  He reported that he did not like to go out.  He reported that he could get into altercations when he felt like someone was getting into his space or approaching him aggressively; he reported that his last altercation was a couple of years prior.  His symptoms also included recurrent/involuntary/intrusive distressing memories, recurrent distressing dreams, marked physiological reactions to internal or external
cues, avoidance, persistent and exaggerated negative beliefs and emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbances, depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted poor eye contact, soft/mumbled/monotone speech, guarded attitude, and that the Veteran seemed annoyed/irritated.  The Veteran reported that he felt unsafe as he was unable to bring his weapon into the building.  His affect was blunted, dysphoric/anxious.  He reported passive suicidal ideation.  The examiner noted that the Veteran's reported symptoms of panic attacks seemed more consistent with physiological reactivity.  He reported that he lived like a hermit, rarely left his house, barely slept at night, started sleeping in a separate room from his wife, woke easily to every little noise, felt nervous, and had problems with anger/irritability as different things would set him off.

Based on the evidence, the Board finds that a rating of 70 percent, but no higher, is warranted.  During the entire appeal period, the Board does not find that a rating in excess of 70 percent is warranted.  

In determining that the Veteran's PTSD warrants the aforementioned disability rating, the Board has considered the GAF scores assigned for the Veteran.  The GAF scores for the Veteran during the period of time in question varied widely from 45 to 60, and GAF scores do not correlate to any specific rating.  The Board will rely on examination findings and the actual assessments of the Veteran's occupational and social functioning to ensure a complete assessment. 

Review of the evidence of record from February 13, 2009, demonstrates some suicidal ideation; intermittent speech difficulty; panic affecting the ability to drive; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  The Veteran reported homicidal and suicidal ideation, noted problems with speaking that were verified by a coworker, was not able to function independently in regards to driving due to panic, would get very angry and reacted violently towards a person causing a disruption, and had severe isolation.  These symptoms more nearly approximate the level of severity contemplated by the higher, 70 percent rating. 

Finally, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 100 percent rating for PTSD at any point during the appeal period.  The evidence does not reveal that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for his own occupation, or own name (although he did experience memory loss for names of relatives).  That is, he did not have symptoms on par with this level of severity.  Consequently, the criteria for a rating in excess of a 70 percent, including that necessary for a 100 percent rating, have not been met.


	(CONTINUED ON NEXT PAGE)



Other Considerations

Consideration has been given to assigning staged ratings; however, at no time during the period in question has the disabilities on appeal warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence previously offered by the Veteran in the form of correspondence and testimony to VA in which it was generally asserted that he was entitled to higher disability ratings.  Although the Veteran was competent to report his own overall symptomology, and in affording those statements full credibility, they did not show that his impairment more closely approximated the schedular criteria for the next higher evaluations.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b) (2012).

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran previously withdrew a claim for TDIU.  Thus, entitlement to TDIU has not been raised by the record. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hearing loss of the right ear is granted.

Entitlement to an initial compensable rating for hearing loss of the left ear is denied.

A 70 percent disability rating, but no higher, for PTSD from February 13, 2009, is granted.
	

REMAND

The Board finds that additional evidentiary development is required before the issues regarding the cervical and lumbosacral spine are adjudicated.

The Veteran claims that service connection is warranted for his cervical and lumbosacral spine to include as due to carrying body armor on active duty. 

Pursuant to the Board's remand, the Veteran was afforded VA examinations in March 2017 for his claimed spinal conditions.  The VA examiner opined that the conditions claimed were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was a single document that appeared to be from the U.S. Army, noted as an over-39 physical examination, indicating that the Veteran had long-term complaints of low back pain.  The examiner stated that there was also an MRI from 2007, indicating a degenerative disorder present in the lumbar spine, and VA treatment records that showed complaints of low back pain.  The examiner stated that there was no evidence in VBMS, or any active duty complaints, or any active duty service treatment records related to either the neck or lumbar claims.  The examiner stated that there were no indications of neck disorder or complaints found that could be related to any active duty trauma or other complaints present in VBMS.

The Board notes again that the Veteran served on active duty from June 1982 to September 1982 and December 2003 to April 2005, and the service treatment records from 1982 are not of record.

Review of the record showed private treatment records in October 2003 with complaints of upper and lower back pain; the assessment was spondylosis.  

Medical records on March 4, 2005, showed that the Veteran complained of severe neck and upper back pain; he was unable to turn his neck.  He complained of a "pinched nerve" in his neck.  The diagnosis was acute on chronic cervical strain.  A Presumptive Line of Duty memorandum showed these complaints of neck pain and upper back pain; the Veteran reported that since May 2004 he would wake up with pain but had no history of trauma.  A Post-Deployment Health Assessment in March 2005 also showed complaints of back pain.  

Private treatment records from May to July 2005 also showed complaints of low back pain, a stiff/sore neck and "pinched nerve" in his mid-back, and mid-back pain.  VA treatment records since October 2005 showed complaints of chronic back pain; a CT revealed bulging annulus L4 5/S1 and slight degenerative joint disease.  The Veteran was afforded a VA examination in May 2006 in which he was diagnosed with arthralgia of the lumbosacral and cervical spine with pain.  

As the March 2017 VA examiner incorrectly stated that there were no active duty complaints or any active duty service treatment records related to either the neck or lumbar claims, the Board finds that an addendum VA opinion is required to address the aforementioned records, to specifically include the active duty service records showing complaints of severe neck and upper back pain.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the March 2017 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed cervical and lumbosacral disabilities had their onset in or are otherwise related to the Veteran's active duty service, to include carrying body armor.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to the pertinent evidence outlined above of active duty service records showing complaints of severe neck and upper back pain.  

If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

2.  Upon completion of the addendum opinion ordered above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


